office_of_chief_counsel department of the treasury internal_revenue_service washington d c cc intl ----------- genin-142986-03 number info release date uil ---------------------------------------- ----------------------- ---------------------- dear -------------- this responds to your letter to the associate chief_counsel international dated date in response to your inquiry we are providing the following general information this information_letter is advisory only and has no binding effect on the internal_revenue_service you inquired about the application of the united states-venezuela income_tax treaty treaty available on the internet at http www irs treas gov pub irs- trty venezu pdf to venezuelan residents who purchase a variable_annuity or invest in mutual funds in the united_states specifically you inquired whether the treaty limits the application of the u s withholding rules to these two types of investments reference u s -venezuela income_tax treaty with respect to variable annuities paragraph of article of the treaty pensions social_security annuities and child_support provides in pertinent part annuities other than those covered in paragraph pertaining to pensions and other similar remuneration that are derived from a contracting state and beneficially owned by an individual resident of the other contracting state shall be taxable only in the first- mentioned state the term annuities as used in this paragraph means a stated sum paid periodically at stated times during a specific time period under an obligation to make the payments in return for adequate_and_full_consideration other than services rendered genin-142986-03 article applies to both fixed and variable annuities accordingly a variable_annuity derived from the united_states and beneficially owned by an individual resident of venezuela is taxable only in the united_states and the treaty does not provide for a reduced_rate of taxation on annuities therefore distributions from a variable_annuity are subject_to the withholding rate provided by sec_871 and sec_1441 with respect to venezuelan residents who invest in a u s mutual_fund qualifying as a regulated_investment_company ric article of the treaty dividends provides in pertinent part emphasis added dividends_paid by a company that is a resident of a contracting state to a resident of the other contracting state may be taxed in that other state however such dividends may also be taxed in the contracting state of which the company paying the dividends is a resident and according to the laws of that state but except as provided in paragraph if the beneficial_owner of the dividends is a resident of the other contracting state the tax so charged shall not exceed a percent of the gross amount of the dividends if the beneficial_owner is a company that owns at least percent of the voting_stock of the company paying the dividends b percent of the gross amount of the dividends in all other cases subparagraph a of paragraph shall not apply in the case of dividends_paid by a regulated_investment_company ric or a real_estate_investment_trust reit in the case of dividends_paid by a ric subparagraph b of paragraph shall apply accordingly the treaty provides a reduced rate of withholding of u s tax on dividends_paid by a ric to a venezuelan resident who is eligible for treaty benefits we hope this information will be helpful to you for general information about withholding requirements and procedures please see irs publication withholding of tax on nonresident_aliens and foreign entities available on the internet at http www irs gov pub irs-pdf p515 pdf if you require a definitive determination of the law applicable to your particular facts you may submit a request for a private_letter_ruling to this office pursuant genin-142986-03 to the rules set forth in revproc_2003_1 which is available on the internet at http www irs gov pub irs-irbs irb03-01 pdf if you should have any further questions in this matter please contact -------------------------------------------- not a toll-free number sincerely m grace fleeman senior counsel branch office of associate chief_counsel international
